In the United States Court of Federal Claims

 

No. 15-1381'1`
Filed october 13, 2017 F| l_ED
NOT FOR PUBLICATION l 7
"jS.“.T 1 3 E;'Uil
)
U.S. COURT OF
JERRY JOHN CZARNECKI, JR., § FEDERAL C|_AIMS
Plaintiff, )
) Pro se; Summary Judgment, RCFC 56;
v. ) Ordinary and Necessary Business
) Expense, Internal Revenue Code § 162;
'I`HE UNITED STATES, ) Treasury Regulations § 1.162-5.
)
Defendant. )
)

 

Jerry J()hn Czar"necki, Woodbridge, VA, plaintiff pro ,s'e.

Jason S. Selmom, Attorney of Record, Blaine G. Saito, Trial Attorney, Mary M. Al)are,
Assistant Chief, Davz'd [. Pincus, Chief, Davz'cl A. Hul)bert, Acting Assistant Attorney General,
Court of F ederal Claims Section, Tax Division, United States Department of lustice,
Washington, DC, for defendant.

MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge
I. INTRODUCTION

In this tax refund matter, plaintiff pro se, Jerry John Czarnecki, seeks to deduct certain
educational expenses incurred in connection with researching and writing his doctoral thesis as
an ordinary and necessaly business expense, pursuant to Section 162 of the Internal Revenue
Code and Treasury Regulations § l.162-5. See generally Compl. The parties have filed cross-
motions for summary judgment on the issue of Whether plaintiff is entitled to deduct these
expenses, pursuant to Rule 56 of the Rules of the United States Court of F ederal Claims
(“RCFC”). See generally Def. Mot.; Pl. Mot. For the reasons discussed below, the Court
GRANTS the government’s motion for summary judgment and DENIES plaintiffs cross-

motion for summary judgment

'?|Jl'r' L'-|B[I |I||J|I||J 113le '-}E'?B

 

II. FACTUAL AND PROCEDURAL BACKGROUNDl
A. Factual Background

Plaintiff is a professional engineer Compl. at i'l; Def. Mot. at l. ln 2010, plaintiff
engaged in research and Writing in connection With his doctoral thesis for a Ph.D. program in
structural engineering at the Massachusetts Institute of Technoiogy (“MIT”). Def. Mot. at l. ln
this tax refund action, plaintiff seeks to deduct these educational expense as an ordinary and
necessary business expenses, pursuant to Section 162 of the Internal Revenue Code (“I.R.C.”)

and Treasury Regulations § l.162~5. See generally Compl.
1. Plaintiff’s Educational Background And Work History

The material facts in this tax refund case are undisputed Plaintiff has studied and
Worl28 U.S.C. § 1491(a)(1) (2012)', see also Fisher v. United Slates, 402 F.3d
1l6'l, ll72 (Fed. Cir. 2005). 'l`he Tucl463 U.S. 206, 216 (1983); United Slates v. Tesran,
424 U.S. 392, 398 (1976)).

l.R.C. § 7433(a), provides the money-mandating source of law for bringing a tax refund
claim in this Court. Dwnont v. United Sla.tes, 85 Fed. Cl. 425, 427~»28 (2009). And so, a

taxpayer may bring an action in this Court to recover any internal revenue tax erroneously or

illegally assessed or collected, provided that the taxpayer first duly files a claim for a refund with
the IRS. I.R.C. § 7422(a)', UnitedSlales v. Clintwooa’ Ellchorn Mlning Ca., 553 U.S. l, 4 (2008);
Dalnonl, 85 Fed. Cl. at 427-28.

Although tax refund claims must originally be presented to the lRS, a tax refund suit is a
de novo proceeding in Which the taxpayer bears the burden of proving his or her case by a
preponderance of the evidence2 See Gingerich v. United States, 77 Fed. Cl. 231, 240 (2007)
(citations omitted); El)erl' v. United States, 66 Fed. Cl. 287, 291 (2005); (citing Cook v. United
Sral'es, 46 Fed. Cl. l 10, ll6 (2000)) (citations omitted). And so, to prevail in a tax refund case,
the plaintiff must carry the burden of proof and provide evidence of an entitlement to a tax
refund Welcli v. Helverlng, 290 U.S. lll, 115 (1933)', Wells Fargo & Co. v. United States, 91
Fed. Cl. 35, 75 (2010); see Stobie Creelc lnvs. v. Unl!ea’ Slares, 82 Fed. Cl. 636, 663-64 (2008).
“‘['l`jhe plaintiff bears the burden of proof’ with respect to each and every element of its claim.”

Int ’l Paper Co. v. United States, 36 Fed. Cl. 313, 322 (1996).
B. RCFC 56

Pursuant to RCFC 56, a party is entitled to summary judgment when there is “no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” RCFC
56(a)', see Ana.'erson v. Lil)erty Lol)by, lnc., 477 U.S. 242, 247-48 (1986)', Biery v. United States,
753 F.3d 1279, 1286 (Fed. Cir. 2014). A dispute is “genuine” when “the evidence is such that a
reasonable [trier of factj could return a verdict for the nonmoving party." Anderson, 477 U.S. at

248. A fact is “material” if it could “affect the outcome of the suit under the governing law.” Icl.

The moving paity bears the burden of demonstrating the absence of any genuine issues of
material fact. Celofex Corp. v. Calrelr, 477 U.S. 317, 323 (1986). And so, “‘the inferences to be
drawn from the underlying facts . . . must be viewed in the light most favorable to the party
opposing the motion.”’ Matsashila Elec. lnclas. Co., Ltcl. v. Zenirh Raa’ia Corp., 475 U.S. 574,
587-88 (l986) (quoting United States v. Dz`ebolal, lnc., 369 U.S. 654, 655 (l962)).

 

2 This Court shares jurisdiction for tax matters with the United States Tax Court and with the regional
federal courts l.R.C. §§ 7441, 7482; 28 U.S.C. §§ l346(a)', l49l(a). “While decisions ofthe 'l`ax Court
land other circuits] are not binding, the Court of Federal Claims ‘Will follow these decisions if the
underlying rationale is persuasive.’” Baser v. United States, 85 Fed. Cl. 248, 264 n.16 (quoting Saathland
Rr)yally Co. v. United States, 22 Cl. Ct. 525, 530 n.l 5 (l99l)).

ln making a summary judgment determination, the Court does not weigh the evidence
presented, but instead must “determine whether there is a genuine issue for trial.” Ana’erson, 477
U.S. at 249; See also Arn. lns. Co. v. United States, 62 Fed. Cl. 151, 154 (2004); Agosro v. INS,
436 U.S. 748, 756 (1978) (“[A trial] court generally cannot grant summary judgment based on its
assessment of the credibility of the evidence presented . . . .”). The Court may grant summary
judgment when “the record taken as a whole could not lead a rational trier of fact to find for the

nonmoving party . . . .” Malsashila Elec. lna’as. Co., Lla'., 475 U.S. at 587.

'l`he above standard applies when the Court considers cross-motions for summary
judgment Principal Life lns. Co. & Sabsicliaries v. United States, 116 Fed. Cl. 82, 89 (2014)',
see also Esi‘are of Hevia v. Porfrio Corp., 602 F.3d 34, 40 (lst Cir. 2010). And so, when both
parties move for summary judgment, “‘the court must evaluate each party’s motion on its own
merits, taking care in each instance to draw all reasonable inferences against the party whose
motion is under consideration,”’ Abbey v. United States, 99 Fed. Cl. 430, 436 (2011) (quoting
Mingas Conslruclors, lnc. v. United States, 8l2 F.2d 1387, l39l (Fed. Cir. 1987)).

C. I.R.C. § iez(a)

The lnternal Revenue Code does not deal specifically With the deductibility of
educational expenses See generally l.R.C. §§ 161-199. But, Section l62(a) of the l.R.C.
provides generally that “[t]here shall be allowed as a deduction all the ordinary and necessary
expenses paid or incurred during the taxable year in carrying on any trade or business[.]” I.R,C.
§ l62(a). ln contrast, Section 262 of the l.R.C. prohibits deductions for “personal” expenses
l.R.C. § 262.

Because the l.R.C. does not contain specific provisions regarding the deductibility of
educational expenses, the tax “regulations synthesizing sections 162(a) and 262 in relation to
educational expenses take on added significance.” Boa'ley v. Cornm 'r, 56 T.C. 1357, 1359
(1971); see also Barke W. Braa'ley, Jr., 54 T.C. 216 (1970). The relevant regulations provide
that educational expenses are deductible if the education maintains or improves skills required by
the individual in his employment, or other trade or business, or meets the express requirements
of his employer. Treas. Reg. § 1.162-5(a). Specifically, the regulations provide that a taxpayer

may deduct educational expenses as an ordinary and necessary business expense if the education:

 

(l) l\/[aintains or improves skills required by the individual in his employment or
other trade or business, or

(2) l\/leets the express requirements of the individual's employer, or the
requirements of applicable law or regulations, imposed as a condition to the
retention by the individual of an established employment relationship, status, or
rate of compensation

l`reas. Reg. § l.162-5(a)(l)-(2).

The regulations also carve out an exception to this allowance when the education
qualifies the taxpayer for a new trade or business and provides, in relevant part, that:
(b) Nondeductible educational expenditures 4(1) ln general Educational
expenditures described in subparagraphs (2) and (3) of this paragraph are personal
expenditures or constitute an inseparable aggregate of personal and capital
expenditures and, therefore, are not deductible as ordinary and necessary business
expenses even though the education may maintain or improve skills required by
the individual in his employment or other trade or business or may meet the

express requirements of the individual's employer or of applicable law or
regulations

(3) Qualification for new trade or business (i) T he second category of
nondeductible educational expenses within the scope of subparagraph (l)
of this paragraph are expenditures made by an individual for education
which is part of a program of study being pursued by him which will lead
to qualifying him in a new trade or business , . .

Treas. Reg. § l.l62-5(b)(1), (3). And so, a taxpayer may not take a deduction for expenditures
made by an individual for education which is part of a program of study being pursued by the
taxpayer which will lead to qualifying him in a new trade or business Treas. Reg. § l.162-
5(b)(3)(i). This is the case even though a taxpayer’s studies may be required by the taxpayer’s
employer and the taxpayer does not intend to enter a new field of endeavor. Boclley, 56 T.C. at
1360.

in this regard, courts have recognized that the question of whether certain education
qualifies a taxpayer for a new trade or business to be an objective inquiry. See, e. g., Vetrlck v.
Co)nni ’r, 628 F.2d 885, 886 (5th Cir. l980). And so, courts have analyzed the tasks and
activities that the taxpayer was able to perform before the education, in comparison to the tasks

and activities that the taxpayer was qualified to perform afterward, to determine whether an

educational course qualifies the taxpayer for a new trade or business lcl. The taxpayer’s
subjective intent in undertaking the education, and whether the taxpayer actually becomes
employed in a new trade or business, are not relevant to such an inquiry. lcl‘, Barnstein v.

Coinrn’r, 66 T.C. 492, 495 (1976); Boclley, 56 T.C. at l360.
l). Pro Se Litigants

Lastly, in reviewing matters brought by pro se litigants, the Court applies the pleading
requirements leniently. Berionl v. GTE Lal)s., lnc., 535 F. App’x 919, 925-26 n.2 (Fed. Cir.
2013) (citing McZeal v. Sprlnt Nextel Corp., 50l F.3d 1354, l356 (Fed. Cir. 2007)). When
determining whether a complaint filed by a pro se plaintiff is sufficient to survive a motion to
dismiss, the Court affords more leeway under the rules to pro se plaintiffs than to plaintiffs who
are represented by counsel. See Halnes v. Kerner, 404 U.S. 519, 520 (l972) (holding that pro se
complaints, “however inartfully pleaded,” are held to “less stringent standards than formal
pleadings drafted by lawyers.”); Marthews v. United States, 750 F.3d 1320, 1322 (Fed. Cir.
20l4). But, there “is no duty on the part of the trial court to create a claim which lthe plaintiffj
has not spelled out in his pleading.” Lengen v. United States, 100 Fed. Cl. 317, 328 (2011)
(brackets existing; citations omitted). And so, while “a pro se plaintiff is held to a less stringent
standard than that of a plaintiff represented by an attorney, . . . the pro se plaintiff, nevertheless,
bears the burden of establishing the Court’s jurisdiction by a preponderance of the evidence.”
Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States, 303 F.3d
l357, 1359 (Fed. Cir. 2002)). Given this, the Court may excuse ambiguities but not defects, in
the complaint See Coll)ert v. United States, 617 F. App’x 98l, 983 (Fed. Cir. 2015).

IV. LEGAL ANALYSIS

The parties have filed cross-motions for summary judgment on the issue of whether
plaintiff is entitled to deduct the educational expenses that he incurred during the 20l0 tax year
as an ordinary and necessary business expense under Section 162 and Treasury Regulations §
l.162-5. See Pl. Mot.; Def. Mot. In its motion for summary judgment, the government argues
that plaintiffs doctoral studies will lead to qualifying him for a new trade or businessenarnely,
employment as a university professor or a licensed structural engineer~and that plaintiff cannot
deduct these expenses as an ordinary and necessary business expense Def. Mot. at 11-15. ln his

cross-motion for summary judgment, plaintiff counters that his doctoral studies maintained and

 

improved the skills required of him by his employer and that he is entitled to deduct these

expenses as an ordinary and necessary business expense Pl. l\/lot. at 2-3.

For the reasons discussed below, the undisputed material facts in this case demonstrate
that plaintiff has not shown that his doctoral studies during tax year 2010 maintained or
improved the skills required of him by the Navy. The undisputed material facts also show that
plaintiff s educational expenses have been incurred for a program of study that will lead to
plaintiff qualifying for a new trade oi' business And so, the Court GRANTS the government’s
motion for summary judgment and DENIES plaintiffs cross-motion for summary judgment

A. Plairitiff Fails To Show That His Studies
Maintained And Improved Required Skills

As an initial matter, the undisputed material facts in this matter show that plaintiff has not
met his burden to prove that there is a direct and proximate relationship between his doctoral
studies during 2010 and the skills required of him at the time as an engineer for the Navy. And
so, the Court must deny plaintiffs motion for summary judgment RCFC 56', see e.g., Free-
Paclieeo v. United States, l17 Fed. Cl. 228, 292 (2014) (“As a threshold matter, plaintiff has the

burden of proving that a section of the Internal Revenue Code applies to him . . . .”).

Under the regulations that implement Section 162, educational expenses are deductible if
the taxpayer can show that the education maintains or improves the skills required by the
taxpayer in his employment, or other trade or business, or meets the express requirements of the
taxpayei"s employer l`reas. Reg. § l.l62-5(a). But, these regulations also provide that this
deduction is not permissible when the expenditures are for education which is part of a program
of study being pursued by a taxpayer which will lead to qualifying the taxpayer in a new trade or

business Ti'eas. Reg. § l.l62-5(b)(3)(i).

The United States Tax Court has recognized that this exception applies even though a
taxpayer’s studies may be required by the taxpayer’s employer and the taxpayer does not intend
to enter a new field of endeavor. Boclley, 56 'l`.C. at 1360. The United States Tax Court has also
recognized that the question of whether education has been undertaken for the purpose of
maintaining or improving the skills required by a taxpayer’s employer is a question of fact.
Baker v. Comrn ’r, 51 T.C. 243, 247 (1968) (holding whether expenditures are for education

undertaken primarily for the purpose of “maintaining or improving skills” required by the

 

taxpayer in his employment must be determined from all the facts and circumstances involved.).
And so, the Court first considers whether the undisputed material facts in this case show that
plaintiff s 2010 doctoral studies maintained or improved his skills in connection with his

employment as a Navy engineer

The undisputed material facts in this case show that plaintiff has not met his burden to
show that his doctoral studies maintained or improved his professional skills. First, in his cross-
motion for summary judgment, plaintiff argues that his 2010 doctoral studies maintained or
improved his skills, because these studies satisfied the continuing education requirements for
registered professional engineers Pl. l\/lot. at 3. But, the undisputed material facts show that
plaintiff had no obligation to undertake any continuing education to maintain his professional

license as an engineer in 20l0.

ln this regard, it is undisputed that plaintiff received his professional license as an
engineer in 2008, and that he was employed as an engineer with the Navy Surface Warfare
Center in 20l0 Def. Mot. at 3-4; Def. Ex. 1 at 10-11, 14, l8»22; Pl. l\/lot. at 3. But, as the
government argues-and plaintiff appears to concede-plaintiff did not need to pursue any
continuing education to maintain his professional license in 2010. Def. Resp. at 4-5, n.7; Pl.
Reply at 3. Rather, it is undisputed that plaintiff had no obligation to pursue continuing
education to maintain his professional license until after he had held this license for three years.
Def. Resp. at 4-5 n.’7', Pl. Reply at 3. And so, the undisputed material facts demonstrate that
plaintiff did not need to undertake any continuing education to maintain his professional license
until 201l-one year after he completed the doctoral studies at issue in this case. Def. Resp. at 4,

n.7; Compl. at l.

The undisputed material facts in this case also do not substantiate plaintiffs argument
that his doctoral studies maintained and improved his skills for the practice of the profession of
engineering because, he “used the knowledge” gained through those studies in his career and
“[t]he underlying principles of [his studies] are the same as those that apply to work [that he] Was
conducting for the U.S. Navy.” Pl. chly at 1, n.l; Pl. Mot. at 2-3. While plaintiff baldly asserts
that his doctoral studies Were connected to his employment with the Navy, he points to no facts
to demonstrate how these studies maintained or improved the skills required of him by the Navy.

Compl. at 2; Pl. Mot. at 2;P1.Reply at 1, n.l.

10

 

The Court is, of course, cognizant of plaintiffs pro se status But, the mere assertion of a
connection between plaintiffs doctoral studies and the improvement of his skills is simply
insufficient to establish an entitlement to a deduction under Section 162. See, e.g., Pendergraj'
v. United States, 94 Fed. Cl. 79, 84-85 (2010) (holding that, where the taxpayer did not maintain
the required documentation to verify eligibility for a specific deduction, the taxpayer had not
satisfied his burden of proof). And so, the Court must DENY plaintiffs cross-motion for
summary judgment RCFC 56.

B. Plaintiff’s Studies Will Lead To

Qualifying Him For A New Trade Or Business

Even if plaintiff could establish that his doctoral studies maintained or improved the
professional skills required of him by the Navy, the undisputed material facts in this case also
show that plaintiff is not eligible to deduct these expenses as an ordinary and necessary business
expense, because plaintiffs doctoral studies will lead to qualifying him for a new trade or
business And so, for the reasons discussed beiow, the Court GRANTS the government’s

motion for summary judgment

As discussed above, Treasury Regulation § l.l62-5(b) provides that the deduction for an
ordinary and necessary business expense is not available when the expenses to be deducted are
for education which is part of a program of study being pursued by the taxpayer which will lead
to qualifying the taxpayer in a new trade or business Treas. Reg. § 1.l62-5 (b)(3)(i). And so, if
the undisputed material facts in this case show that the educational expenses that plaintiff seeks
to deduct are for education which is part of a program of study which will lead to qualifying

plaintiff in a new trade or business he may not deduct these expenses Id.

The Court’s consideration of whether plaintiff s doctoral studies will qualify him for a
new trade or business is an objective inquiry. See, e.g., Vetrz'ck, 628 F.2d at 886. And so, the
Court compares the tasks and activities that plaintiff was able to perform before completing the
education at issue with the tasks and activities that plaintiff was qualified to perform after
completing these studies Id.‘, see also Burnster`n v. Comm ’r, 66 T.C. 492, 495 (1976); Bodley,
56 T.C. at l360.

ln its motion for summary judgment, the government persuasively argues that plaintiffs

doctoral studies will lead to qualifying him as a university professor Def. l\/lot. at ll-13.

ll

 

Specifically, the government argues that plaintiffs doctoral studies would satisfy a significant
requirement for a new career as a university professor, because many universities require that
professors in their employ hold a Ph.D. degree. Def. l\/Iot. at 11»12. 'l`o support this argument,
the government points to occupational information from the United States Department of Labor
which indicates that, commonly, postsecondary teachers must hold a Ph.D. degree. Id. at 11»12
(cit`mg Posrsecondm~y Teachers, U.S. DEP’T or LABOR, OccuPArroN/\t Ou'rrioox HANDBooK 2016m
17 EDI'FION (Dec. 17, 2015). ln addition, the government points to a statement by MIT which
indicates that the university’s Ph.D. program is a gateway for em‘olled students to secure
teaching positions with top universities Id. at 12 (citing Groduore Degrees, MIT CIVIL AND
ENVIRONMENTAL ENGENHERING, http:r‘/cee.mit.edu/graduate/graduate-degree/ (last visited October 4,
2016)', Massachusefls institute ofTechnology Facully Positions in the Department of Civr`l and
Enw`ronmenml Engi'neerr`ng, MlT SCHOOL OF ENG!NEERLNG, https://school-of-engineering-faculty-

search.mit.edu/cee-search/ (last visited October 4, 2016)).

Plaintiff correctly counters in his cross-motion for summary judgment that holding a
Ph.D. degree does not necessarily indicate that an individual intends to become a university
professor. Pl. l\/[ot. at 6. Plaintiff is also correct in observing that holding a Ph.D. degree alone

is insufficient to qualify for employment as a university professor. Id.

But, the question presented here is whether plaintiffs doctoral studies are the kind of
studies which will lead to quali]j)ing him to become a university professor~not whether plaintiff
actually intends to begin a new career in academia. See Meeks v. Comm ’r, 2000 U.S. App.
LEXIS 2819, at *2 (9th Cir. Feb. 22, 2000)', see also er.grez`s v. Comm ’r, 55 T.C. 581, 590~9l
(l 9'?1) (recognizing that a Ph.D. is a necessary qualification for a person seeking to pursue a
career as a professor). There is no dispute in this case that holding a Ph.D. degree is an
important qualification for becoming a university professor Def. Mot. at 1l-12; Pl. l\/lot at 5.
And so, there can be no genuine dispute that plaintiff would have objectively fulfilled a
significant requirement for becoming a university professor, if he had completed his doctoral
studies See Bodley, 56 T.C. at 1361 (“Even if an individual taking a course which both qualifies
him for a new profession and improves his skills and earning power in his current field of
endeavor does not intend to enter the new profession, his purpose and intention may change. He

may later decide to enter the new profession.”).

12

 

in addition, the fact that plaintiff would also need to meet other requirements to pursue a
career in academia is also not germane to the Court’s inquiry regarding whether plaintiff s
studies will lead to qualifying him for a new trade or business The fact that plaintiffs doctoral
studies could lead to qualifying him for a job in a new field is sufficient to find that plaintiff is
not entitled to a tax deduction under Section 162. See Meelcr, 2000 U.S. App, LEXlS 2819, at *2
(“The fact that the education could lead (if the entire program of study was completed) to
qualifying him for a job fin a new field] is enough.” (emphasis original))', Sharon v. Comm ’r,

591 F.2d 1273, 1275 (9th Cir. l978) (per curiam).

Again, the undisputed material facts in this case make clear that a Ph.D. degree is an
important qualification for becoming a university professor Because plaintiffs doctoral studies
could have objectively qualified him to become as a university professor, he may not seek a

deduction for these expenses and an ordinary and necessary business expense under Section l62.

As a final matter, the government also argues with less persuasion that plaintiffs doctoral
studies will lead to qualifying plaintiff for a new trade or business as a licensed structural
engineer. Def. l\/lot. at l3-15. To support this argument, the government maintains that
plaintiff s studies would have prepared him to take a structural engineering exam. Def. Mot. at

15', Def. Resp. at 3 n.4.

While it is without dispute that plaintiff was not a structural engineer in 2010, the
undisputed material facts in this case indicate that plaintiff already had the necessary education
and work experience to take the structural engineering examination before he undertook the
doctoral studies at issue. Pl. l\/lot. at 5; Def. Ex. 1 at 35. The parties do not dispute that plaintiff
performed structural engineering work for the Naval Sea Systems Command in 2007. Def. Mot.
at 3; Def. Ex. l at 14. lt is also undisputed that plaintiff became a licensed professional engineer
in the State of New York in 2008. Def. l\/lot. at 4-5; Def Ex. 1 at 18. Nor is it disputed that, in
2009, plaintiff began work as an engineer at the Navy Surface Warfare Center, where he focused
on how batteries in submarines withstood shocks and vibrational disturbances Def. Mot. at 3~5;
Def. Ex. l at 10-11, 14, 45-46. And so, the government’s argument that plaintiffs doctoral

studies will lead to qualifying him as a structural engineer finds less support in the factual record.

Nonetheless, because the factual record does demonstrate that plaintiffs doctoral studies

in 2010 will lead to qualifying him as a university professor, the undisputed material facts in this

13

 

matter show that plaintiff may not deduct the expenses for this education under Section 162.
And so, for this reason, the Court must GRANT the government’s motion for summary

judgment RCFC 5 6.
V. CONCLUSION

ln sum, the undisputed material facts in this matter show that plaintiff has not shown that
his doctoral studies in 2010 maintained or improved the professional skills required of him by
the Navy. And so, plaintiff has not met his burden to establish that he is eligible to deduct the
expenses associate with these studies as an ordinary and necessary business expense under
Section 162. I.R.C. § 162; Treas Reg. § 1.162-5(a).

The undisputed material facts also show that plaintiffs doctoral studies will lead to his
qualification in a new trade or business as a university professor, making these expenses

ineligible for deduction as an ordinary and necessary business expense under Section 162.

And so, for the foregoing reasons, the Court:

l. GRANTS the government’s motion for summary judgment;

2. DENIES plaintiffs cross-motion for summary judgment; and

3. DISMISSES the complaint

The Clerk’s Office is directed to ENTER final judgment in favor of the government,
DISMISSING the complaint

Each party shall bear its own costs

IT IS SO ORDERED.

 

14